DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Office action mailed on 11/18/2020.
	Currently, claims 1-6 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 02/18/2021 and 08/27/2021. The IDS have been considered.
Claim Objections
Claim 1 is objected to because of the following informalities: 
	Regarding claim 1:
	In line 4, “secondary light” should read “a secondary light.”
	In line 5, “wavelength-converted light” should read “a wavelength-converted light.”
	In line 7, “light having more long-wavelengths components” should read “a light having more long-wavelengths components.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 is indefinite, because:
	First, the limitation “a first end face side” renders the claim indefinite. It is unclear if such first end face side is of the first light-guiding member and if it is the side of “the first end face” of the first light-guiding member. The limitation will be interpreted as the side of “the first end face.”
	Second, the limitation “a second end face side” renders the claim indefinite. It is unclear if such second end face side is of the second light-guiding member and if it is the side of “the second end face” of the second light-guiding member. The limitation will be interpreted as the side of “the second end face.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0128617 A1 to Lee in view of US 2010/0038665 A1 to Sugiura et al. (“Sugiura”).

    PNG
    media_image1.png
    561
    792
    media_image1.png
    Greyscale

	Regarding independent claim 1, Lee in Fig. 1 teaches a light-emitting device 1 (¶ 33, backlight module 1), comprising: 
a solid-state light-emitting element 122 (¶ 48, light source 122) that radiates blue-based light as primary light (¶ 48, blue light); 
a wavelength converting member 140 (¶ 48, wavelength converting material has nanocrystals 140) that emits secondary light (¶ 48, red light and green light), the secondary light including wavelength-converted light (¶ 48, red light and green light), the wavelength-converted light being the primary light converted into light having more long-wavelength components than the primary light (¶ 48, red light and green light have longer wavelengths than blue light); 
a first light-guiding member 14 (Fig. 1 & ¶ 35, wavelength converter 14 not including the portion 140) that transmits the secondary light emitted by the wavelength converting member 140 (¶ 48, the secondary light emits out of (i.e. transmits from) the member 14); and 
a second light-guiding member 120 (¶ 33, base 120), and transmits (i.e. sends or passes; Fig. 1 & ¶ 35, the secondary light from the member 14 is sent/passes from between two clamping arms 120a of the base 120) the secondary light transmitted by the first light-guiding member 14, wherein 
a first end face (Fig. 1, outer side surface of member 14) of the first light-guiding member 14 and a second end face (Fig. 1 & ¶ 36, inner side surface of abutting portions 120b) of the second light-guiding member 120 are in direct contact with each other (Fig. 1), and 
each of a residual stress in the first end face of the first light-guiding member 14 and a residual stress in the second end face of the second light-guiding member 120 (¶ 41, member 14 is pushed onto the base 120 to make the abutting portions 120b deform. In other words, residual stress is on both the members 14 and 120) decreases with distance from a center of an interface between the first end face of the first light-guiding member 14 and the second end face of the second light-guiding member 120 (see Fig. 1, portions of the member 120 away from the member 14 are not deformed. That is, residual stress decreases in portions of the base 120 and the member 14 that are not in direct contact with each other).
	However, Lee does not explicitly disclose the second light-guiding member includes a resin material. Lee further discloses the second light-guiding member is a base (¶ 33).
	Sugiura recognizes a need for supporting wavelength converting layer in a light-emitting device (Figs. 1A-1B). Sugiura satisfies the need by providing a base 10 (Figs. 1A-1B & ¶ 48) and the base 10 includes resin (¶ 33).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize resin taught by Sugiura for the base taught by Lee, so as to support wavelength converting layer in a light-emitting device.

    PNG
    media_image2.png
    587
    794
    media_image2.png
    Greyscale

Regarding claim 3, Lee in Annotated Fig. 1 further teaches a transmission path tp2 of the secondary light in the second light-guiding member 120 has a diameter greater than a diameter of a transmission path tp1 of the secondary light in the first light-guiding member 14.
Regarding claim 4, Lee in Fig. 1 further teaches the second light-guiding member 120 includes a light distribution control structure 120c, 120d (Fig. 1 & ¶ 39, the base 120 has an opening narrowing between the hook portions 120c and expanding between guiding surfaces 120d, and such opening controls light distribution of the light emitted from member 14) for performing light distribution control on the secondary light transmitted by the first light-guiding member 14 before emitting the secondary light.
	Regarding claim 6, Lee in Fig. 1 further teaches a connection method of connecting the first light-guiding member 14 and the second light-guiding member 120 according to claim 1, wherein 
the first end face (Fig. 1, outer side surface) of the first light-guiding member 14 has a flat surface (Fig. 1), 
the second end face (Fig. 1, inner side surface of abutting portions 120b) of the second light-guiding member 120 has a flat surface or a concave surface (Fig. 1), and 
when the first light-guiding member 14 and the second light-guiding member 120 are optically connected (Fig. 1, light passes through the member 14 between the portions 120a of the base 120 i.e. optically connected), the second end face (Fig. 1, inner side surface of abutting portions 120b) of the second light-guiding member 120 deforms by at least one of the first light-guiding member 14 and the second light-guiding member 120 being pressed (Fig. 1 & ¶ 41) as the first light-guiding member 140 and the second light-guiding member 120 are brought into contact with each other (see Fig. 1).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is rejected.
Claim 2 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 2 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, wherein the first light-guiding member includes a connecting terminal on a first end face side, the second light-guiding member includes a connecting terminal that is optically connected with the first light-guiding member by being removably coupled with the connecting terminal of the first light-guiding member, and the connecting terminal of the second light-guiding member is disposed on a second end face side.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 5 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 5, wherein the light distribution control structure has a hemispherical shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                       

/JAY C CHANG/Primary Examiner, Art Unit 2895